



PARENT GUARANTY


THIS PARENT GUARANTY (this “Guaranty”) is made as of September 29, 2017, by RISE
CREDIT, LLC and ELEVATE CREDIT, INC. (hereinafter collectively referred to as
"Guarantors"), to and for the benefit of REDPOINT CAPITAL ASSET FUNDING, LLC, a
Texas limited liability company (hereinafter referred to as "Lender").


Recitals


Whereas, RISE CREDIT SERVICE OF TEXAS, LLC ("CAB"), an affiliate of Guarantors,
has, on even date herewith, entered into a CREDIT SERVICES AGREEMENT (as such
agreement may be amended from time to time, the "Services Agreement") with
Lender. To induce Lender to enter into the Services Agreement, Guarantors have
agreed to guaranty the obligations of CAB under the Services Agreement, as
further described herein.


Now, therefore, in consideration of the premises recited above and of other good
and valuable consideration, the receipt and sufficiency of all of which are
hereby acknowledged by Guarantors; and for the purpose of inducing Lender to
enter into the Services Agreement; and as long as CAB or its successors or
assigns continues to be obligated to Lender in any manner whatsoever pursuant to
the Services Agreement, Guarantors:


1.Unconditionally and absolutely guarantee: (a) the due and punctual payment of
all amounts due and payable from CAB to Lender under the Services Agreement and
the Guaranty from the CAB in favor of Lender (the “CAB Guaranty”), including,
but not limited to, all guaranty payment obligations, and settlement payment
obligations (as applicable); and (b) the due and punctual performance and
observance by CAB of all other obligations, warranties, covenants, and duties of
CAB set forth in the Services Agreement or the CAB Guaranty (all of which
amounts payable and the terms, warranties, agreements, covenants and conditions,
as the same may vary or be modified from time to time, being herein called the
"Obligations"); and to this end, Guarantors covenant and agree to take all
commercially reasonable actions necessary to enable CAB to observe and perform
and to refrain in a commercially reasonable manner from taking any action which
would prevent CAB from observing and performing each and every such Obligation.


2.Agree that this Guaranty shall be a continuing guaranty, shall be binding upon
Guarantors, and upon their successors and assigns, and shall remain in full
force and effect, and shall not be discharged, impaired or affected by (a) the
existence or continuance of any of the Obligations; (b) the existence or
continuance of CAB as a legal entity; (c) any waiver, indulgence, alteration,
substitution, exchange, change in, modification or other disposition of any of
the Obligations, all of which CAB is hereby expressly authorized to make from
time to time without notice to Guarantors; (d) the acceptance by Lender of any
security for, or other guarantors upon, all or any part of the Obligations; or
(e) any assignment or purported assignment of the Services Agreement or any or
all of CAB's obligations under the Services Agreement or the CAB Guaranty.
Guarantors shall have the right to assert as a defense to its performance under
this Guaranty any legal defense that CAB may assert as to the Obligations other
than the invalidation of any Obligation or any document or agreement evidencing
the Obligations or any of them under a theory of public policy, which defense
Guarantor hereby expressly waives.


3.Agree that Guarantors shall be held jointly and severally liable hereunder and
Lender shall have the right to enforce this Guaranty against Guarantors for and
to the full amount of the Obligations, with or without enforcing or attempting
to enforce this Guaranty against any other





--------------------------------------------------------------------------------





guarantor, without any obligation on the part of Lender, or anyone, at any time,
to resort to any collateral, security, property, liens or other rights or
remedies whatsoever, and whether or not other proceedings or steps are pending
or have been taken or have been concluded to enforce or otherwise realize upon
the obligations, properties, estates or security of CAB or any other guarantor;
and the payment of any amount or amounts by Guarantors, pursuant to their
obligations hereunder, shall not entitle Guarantors, either at law or otherwise,
to any right, title or interest (whether by way of subrogation or otherwise) in
and to any of the Obligations, unless and until the full amount of the
Obligations has been fully paid, all other Obligations have been fully performed
and observed in accordance with their terms and the Services Agreement has been
terminated.


4.Waive diligence, presentment, protest, notice of dishonor, demand for payment,
extension of time of payment, notice of acceptance of this Guaranty, nonpayment
at maturity and indulgences and notices of every kind, and consent to any and
all forbearance and extensions of the time of payment of the Obligations, and
further consent to any and all changes in the terms, covenants and conditions
thereof hereafter made or granted; it being the intention that Guarantors shall
remain liable under this Guaranty until the Obligations shall have been fully
repaid to Lender and the terms, covenants and conditions thereof shall have been
fully performed and observed by CAB, notwithstanding any act, omission or thing
which might otherwise operate as a legal or equitable discharge of Guarantors.


5.Represent that Guarantors have determined that the making of this Guaranty
reasonably may be expected to benefit, directly and indirectly, Guarantors.


6.Agree that this Guaranty shall inure to the benefit of and may be enforced by
Lender and its successors and assigns.


7.Governing Law and Jurisdiction. This Guaranty shall be construed and performed
in accordance with the laws of the State of Texas, without reference to Texas
choice of law or conflicts of law. All parties agree that any arbitration or
litigation related to this Guaranty or any dispute between the parties will be
conducted in Tarrant County, Texas, unless the parties mutually agree on another
location. Each party consents to subject matter jurisdiction, personal
jurisdiction and venue in Tarrant County, Texas.
8.Arbitration. Any controversy or claim arising out of or relating to this
Guaranty, or the breach thereof, shall be settled by binding arbitration
administered by the American Arbitration Association (the “AAA”) under its
Commercial Arbitration Rules, and any temporary or final judgment or award
rendered by the arbitrator(s) may be entered in any state or federal court in
Tarrant County, Texas. All parties expressly waive their right to a jury trial
for any such claim.
9.    Injunctive and Other Relief. This agreement to arbitrate includes claims
for injunctive relief, and the parties agree that the AAA has the jurisdiction
and authority to grant temporary or preliminary injunctive relief pursuant to
Rule 38 of the AAA Commercial Arbitration Rules. The parties agree that the
arbitrator(s) shall not have the power to award punitive or exemplary damages
for any claim or controversy.


10.    Fees and Expenses. The parties agree that the AAA Commercial Arbitration
Rules govern the award of attorney fees and expenses, and hereby expressly
permit the AAA arbitrator or panel to award reasonable and necessary attorney
fees and expenses in their discretion to the prevailing party in their
discretion.


11.    Confidentiality. At the request of either party, the arbitration
proceedings and any award or judgment will be conducted in the utmost
confidentiality; in such case all documents,





--------------------------------------------------------------------------------





testimony and records shall be received, heard and maintained by the arbitrator
or panel in confidence, available for inspection only by the parties and their
respective attorneys and experts, who agree to maintain such information in
confidence.


12.    Joinder. Where applicable, all disputes hereunder shall be joined in or
consolidated with the related proceeding(s), if any, among Lender, CAB,
Guarantor and any affiliated entities.






[SIGNATURE PAGE TO FOLLOW.]









--------------------------------------------------------------------------------











Guarantor has executed this instrument as of the day and year first written
above.




 
GUARANTORS:
 
RISE CREDIT, LLC
 
 
 
By: /s/ Chris Lutes
 
Its: CFO
 
 
 
ELEVATE CREDIT, INC.
 
 
 
By: /s/ Chris Lutes
 
Its: CFO
 
 
Agreed and Accepted:
 
REDPOINT ASSET FUNDING OHIO, LLC
 
 
 
By: /s/ Andy Thomas
 
Its: Managing Director
 






